Citation Nr: 1755736	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to re-open claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps (Marines) from March 1970 to March 1972.  The Veteran served on active duty with the United States Army (Army) from February 1975 to February 1978.  The Veteran also had a period of reserve service with the United States Coast Guard (Coast Guard). 

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his Spouse testified before the undersigned Veterans Law Judge in a videoconference hearing conducted in May 2017.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for residuals of a broken nose is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an un-appealed August 1980 rating decision, the RO denied the claim for entitlement to service connection for a right knee disability. 

2.  The Veteran did not initiate an appeal to the August 1980 rating decision or submit new and material evidence within one year; therefore the decision became final.

3.  Evidence received since the final August 1980 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

4.  The Veteran has right knee osteoarthritis related to service.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision that denied the claim for service connection for a right knee disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right knee disability, to include right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383  (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 1980 rating decision, the RO denied the claim for service connection for a right knee disability because there was no evidence of a current disability related to service.  The Veteran was properly notified of the rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the August 1980 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the August 1980 rating decision consisted of service treatment records (STRs) and a June 1980 VA examination.

Evidence received after the August 1980 rating decision includes, in pertinent part, January 2014 VA examination, private and VA post-service treatment records, a May 2017 Board hearing transcript, and July 2017 private etiology opinion.  The evidence documents on-going treatment for symptoms associated with a right knee disability.  The July 2017 private opinion diagnosed the Veteran with right knee osteoarthritis and provided a positive nexus opinion to his in-service right knee injury. 

The Board finds that the aforementioned evidence is new, as it was not of record at the time of the August 1980 rating decision.  Further, this evidence is material as it relates to an unestablished fact; that is, whether the Veteran has a right knee disability related to service.  The new evidence includes a clarifying diagnosis and positive nexus opinion to an in-service right knee injury.  Accordingly, new and material evidence has been received to reopen service connection for a right knee disability.  38 C.F.R. § 3.156(a).

II.  Service Connection

Having reopened the claim, the Board finds that it may adjudicate it on a de novo basis because the RO previously reopened the claim. (May 2013 supplemental statement of the case).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran essentially contends that he has a right knee disability that is related to a right knee injury sustained while on active duty in the Army.  The Veteran's STRs document complaints of sharp pain in the Veteran's right upper lateral tibial aspect following a traumatic injury caused by falling on a sharp anchor in May 1977.

In June 1980 the Veteran underwent a VA examination for his right knee.  The examiner indicated that there was a "click present" in the Veteran's right knee but no effusion and full range of motion.  The examiner acknowledged the Veteran's 1977 right knee injury but did not provide any nexus opinion.  The diagnosis rendered by the examiner was mild internal derangement.

The Veteran's Coast Guard reserve medical records from April 1987 indicate that the Veteran reported buckling in his right knee.  A physical examination was negative for effusion, drawer's sign, varus/valgus stress testing, but positive for tenderness of the medial aspect of the right knee.  An X-ray tangential view of the right knee was found to have some slight anterior prominence of the lower femur which had the appearance suggesting a sessile osteochondroma.  A sick in quarters chit documented the incident and rendered a diagnosis of internal derangement of the right knee.  A private May 1987 comprehensive evaluation identified a recent right meniscus injury and the impression provided was that the Veteran had a meniscus injury.  November 1990 Coast Guard reserve medical records indicated that the Veteran had been placed on light duty since July 1990 due to "right knee pain."  An examination indicated the right knee was "normal."

Private medical treatment records dated April 1998 included a report of a history of right knee clicking for years without buckling for three to four years.  In June 2010 a private physician, Dr. R.A., cited this record and offered an opinion that "this condition is at least as likely as not related to some conditions described" in the Veteran's Cost Guard Reserve records from April 1987.

In August 2010 the Veteran's spouse submitted a statement in support of his claim.  The statement cited the original right knee injury in the Army and the second right knee injury in the Coast Guard.  The Veteran's spouse also stated that she remembered the Veteran wearing a knee brace following the second injury and that the Veteran currently experienced right knee dislocations with severe pain and swelling caused by walking and going up or down stairs. 

In January 2014 the Veteran underwent a VA examination for his right knee.  The examiner found that the Veteran did not have a current or previous knee condition.  The examiner did find objective evidence of tenderness or pain to palpation for the joint line or soft tissues of the right knee but opined that the claimed condition of right knee internal derangement was not supported by sufficient evidence to "warrant or confirm a diagnosis of an acute or chronic right knee disease or its residuals" and that the "claimed condition has resolved without residuals."

The Veteran testified before the undersigned VLJ in May 2017.  Regarding his claimed right knee disability the Veteran explained the history of the injury to his right knee and contended that he experienced instability, swelling, and pain.  The Veteran also testified that he was seeking an opinion from an orthopedist about the current nature and etiology of his claimed right knee disability and the record was held open for 60 days to obtain that opinion.

In May 2017 the Veteran submitted a private opinion from Dr. E.K. from Sacred Heart Medical Group.  Dr. E.K. provided that he had reviewed the Veteran's medical records regarding his right knee to include STRs from the Veteran's Army active duty period, Coast Guard reserve period, and VA records.  Dr. E.K. opined that the Veteran had "injured his right knee with blunt trauma in 1977 while he was with the U.S. Army."  The treatment for this injury was characterized as "conservative."  Dr. E.K. also acknowledged that the Veteran had a subsequent re-injury to his right knee in 1987 while in the Coast Guard Reserves and diagnosis of the internal derangement and medial meniscus tear.  The ultimate diagnosis rendered by Dr. E.K. was that the Veteran had osteoarthritis of the right knee, confirmed by X-ray imaging., "particularly in the medial compartment of the knee and as well as about the patellofemoral joint."  Dr. E.K. opined that it was at least as likely as not that the traumatic injuries on active duty and in the Coast Guard reserves caused the Veteran's current right knee osteoarthritis.  As rationale the physician offered that "traumatic injuries to the knee are a known cause for development of osteoarthritis later in life." 

The Board finds that entitlement to service connection for right knee osteoarthritis is warranted.  The Veteran has been diagnosed with osteoarthritis of the right knee by his private physician Dr. E. K., confirmed by X-ray imaging, in the May 2017 medical opinion.  Dr. E.K specifically attributed the development of the arthritis to the documented traumatic injuries the Veteran sustained to his right knee on active duty in the Army in May 1977 and in the Coast Guard reserve in April 1987.  With a current diagnosis and documented in-service injuries, the competent and credible opinion of Dr. E.K. establishes the required nexus between the events and the Veteran's current right knee osteoarthritis.  Therefore, entitlement to service connection for right knee osteoarthritis is granted.


ORDER

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for a right knee disability is reopened and to that extent only, the appeal is allowed.

Entitlement to service connection for right knee osteoarthritis is granted.


REMAND

The Veteran has asserted entitlement to service connection for residuals of a broken nose.  The Veteran underwent a January 2014 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  The VA examiner found that the Veteran did not have a current, or prior, diagnosed condition due to residuals of his in-service nose injury.  Specifically, the examiner stated that there was "insufficient evidence to warrant or confirm a diagnosis of a fracture nasal septum or its residuals" and that "X-rays silent for fracture nasal septum."  With regard to the left nasal deviation that was documented on the X-ray the examiner characterized it as minimal and attributed its etiology to "more likely developmental" and less likely due to the in-service boxing injury.  Following this examination, in April 2014, the Veteran underwent a private computed tomography (CT) scan of the sinuses.  The indications documented on the CT scan record were "chronic frontal sinusitis" and the findings resulted in the physician, Dr. A.W., providing an impression of "minimal frontal sinus disease."  However, there was no opinion provided by the private physician as to whether "chronic frontal sinusitis" or "minimal frontal sinus disease" were etiologically related to the Veteran's in-service boxing injury to his nose.

Therefore, this matter must be remanded for a new examination and opinion specifically considering the diagnoses contained in the April 2014 private CT scan record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed residuals of a broken nose, to include chronic frontal sinusitis or frontal sinus disease.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

The examiner should specifically address the findings in the April 2014 private CT scan administered by Dr. A.W.  The examiner should also accept as true the Veteran's statements that he self-treated headaches and sinus symptoms over the course of his second period of active service.

Based on the examination and review of the record, the examiner should answer the following questions: 

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed nasal condition, to include chronic frontal sinusitis and/or frontal sinus disease, is caused by the Veteran's in-service fractured nose?


A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


